Exhibit 10.2

Execution Version

AMENDED AND RESTATED

KEEPWELL AGREEMENT

By and Between

W2007 GRACE I, LLC

and

W2007 GRACE ACQUISITION I, INC.

This AMENDED AND RESTATED KEEPWELL AGREEMENT, effective as of the 25th day of
October, 2007 (this “Agreement”), by and between W2007 GRACE I, LLC, a Tennessee
limited liability company (the “Obligor”), and W2007 GRACE ACQUISITION I, INC.,
a Tennessee limited liability company (the “Obligee”).

W I T N E S S E T H:

WHEREAS, the Obligor owns 100% of the shares of common stock of the Obligee; and

WHEREAS, the Obligor and the Obligee desire to take certain actions to enhance
and maintain the financial condition of the Obligee as hereinafter set forth in
order to enable the Obligee to satisfy its obligations to holders of the
Obligee’s 8.75% Series B Cumulative Preferred Stock and 8.00% Series C
Cumulative Preferred Stock (collectively, the “Preferred Stock”) when the
Obligee determines, or is legally compelled, to satisfy such obligations;

NOW, THEREFORE, in consideration of the foregoing, for other good and valuable
consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereto, the Obligor and the
Obligee agree as follows:

1. Preferred Stock Obligations. The Obligor, during the term of this Agreement,
subject to the limitations provided in this Agreement, shall make such cash
payments to the Obligee as shall be necessary to enable the Obligee to satisfy
its obligations to holders of Preferred Stock in accordance with Obligee’s
Amended and Restated Charter when the Obligee determines, or is legally
compelled, to satisfy such obligations.

2. Not a Guaranty, Parties in Interest. This Agreement is not intended to be and
is not, and nothing herein contained and nothing done by the Obligor pursuant to
this Agreement shall be deemed to constitute, a guaranty by the Obligor of the
payment of the dividends (if any), interest (if any), principal and premium (if
any) of any obligations,



--------------------------------------------------------------------------------

indebtedness or liability of the Obligee. Nothing in this Agreement, express or
implied, is intended to confer upon any person other than the Obligor and the
Obligee, or their successors or permitted assigns, any rights or remedies under
or by reason of this Agreement.

3. Restrictions Imposed by Law. Nothing contained in this Agreement shall be
construed as requiring the Obligor to make any loan, advance, capital
contribution or other investment at the time otherwise required to be made under
this Agreement which shall not then be permitted to be made because of any law
or governmental rule or regulation applicable to the Obligor.

4. Termination, Amendment, Modification. This Agreement may be amended, modified
or terminated only by an agreement in writing executed by both of the parties
hereto; provided, that the Obligor may terminate this Agreement upon thirty
days’ written notice to the Obligee.

5. Other. This Agreement shall be binding upon the Obligor, its successors and
assigns, and shall inure to the benefit of the Obligee, its successors and
assigns. The headings of this Agreement are for reference only and shall not
affect the meaning hereof. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, W2007 Grace I, LLC and W2007 Grace Acquisition I, Inc. have
caused this Agreement to be executed and delivered by their respective duly
authorized persons effective as of the date first above written.

 

W2007 GRACE I, LLC By: W2007 Finance Sub, LLC, its managing member By: Whitehall
Street Global Real Estate Limited Partnership 2007, its managing member By: WH
Advisors 2007, L.L.C., its general partner By:

/s/ Alexandra Ortved

Name: Alexandra Ortved Title: Vice President W2007 GRACE ACQUISITION I, INC. By:

/s/ Alexandra Ortved

Name: Alexandra Ortved Title: Vice President

[signature page of Amended and Restated Keepwell Agreement]